DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Jan. 28, 2021, the applicants have filed a RCE. The applicants have also amended claims 2, 9, 11, 12 and 20.
3. Claims 2, 6-7, 9-14, 16 and 19-21 are pending in the application.

                         REASONS       FOR      ALLOWANCE
4. The following is an examiner’s statement of reasons for allowance:
Claims 2, 6-7, 9-14, 16 and 19-21, renumbered as claims 1-13, are allowed since the instant combination of compound of formula (X) with compound of formula (IV) is neither disclosed nor obvious over the prior art. In the prior art, Hahn (U.S. Patent 8,786,335) discloses instant compound of formula (X) for treating cardiovascular diseases (see claim 1). However, there is no teaching, suggestion or motivation in this reference for combining it with instant compound of formula (IV) for treating cardiovascular diseases.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                       /CHARANJIT AULAKH/                                       Primary Examiner, Art Unit 1625